Exhibit Legacy Reserves LP January 26, 2009 Page 2 Forward-Looking Statements Statements made by representatives of Legacy Reserves LP (the “Partnership”) during the courseof this presentation that are not historical facts are forward-looking statements. These statementsare based on certain assumptions made by the Partnership based on management’s experienceand perception of historical trends, current conditions, anticipated future developments and otherfactors believed to be appropriate. Such statements are subject to a number of assumptions, risksand uncertainties, many of which are beyond the control of the Partnership, which may cause actualresults to differ materially from those implied or expressed by the forward-looking statements.These include risks relating to financial performance and results, availability of sufficient cash flowto pay distributions and execute our business plan, prices and demand for oil and natural gas, ourability to replace reserves and efficiently exploit our current reserves, our ability to makeacquisitions on economically acceptable terms, and other important factors that could cause actualresults to differ materially from those anticipated or implied in the forward-looking statements.Please see the factors described in the Partnership’s Annual Report on Form 10-K and theQuarterly Report on Form 10-Q for the Quarter ended September 30, 2008 in Item 1A under “RiskFactors”.The Partnership undertakes no obligation to publicly update any forward-lookingstatements, whether as a result of new information or future events. Page 3 Legacy Reserves:Investment Thesis q40% management and insider ownership and no Incentive DistributionRights creates alignment of interests qHedge position provides strong distribution support qOver $100 million of current availability on credit facility qAcquisition track record and deal pipeline support distributions - over $400million of acquisitions since going public q100% tax shield in Page 4 Name Title Years Experiencein the PermianBasin Years Experience inthe Oil & GasIndustry Cary D. Brown, CPA Chairman & CEO 16 18 Steven H. Pruett President & CFO 19 24 Kyle A. McGraw EVP, BusinessDevelopment & Land 26 26 Paul T. Horne EVP, Operations 22 24 William M. Morris, CPA VP, Controller & CAO 25 27 Senior Management averages over 20 years of experience William D. Sullivan Former EVP Anadarko Petroleum G.
